NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
E. WAYNE HAGE AND THE ESTATE OF JEAN N.
HAGE,
Plaintiffs-Cross Appellcmts,
V.
UNITED STATES,
Defendant-Appellar,t.
2011-5001, -5013
Appea1s from the United States Court of Federal
C1aims in case no. 91-CV-1470, Senior Judge~ 'Loren A.
Smith.
ON MOTION
ORDER
The United States moves for an extension of time, un-
til February 7, 2011, to file its brief
Upon consideration thereof
I'r ls ORDERED THAT:
The motion is granted No further extensions should
be anticipated.

men v. us 2
FoR THE CoURT
JAN 2 8 2011 /s/ Jan Horba1y
Date J an Horba1y
C1erk
cc: Ly1‘nan D. Bedford, Esq. _
E1izabeth Ann Patterson, Esq.
FlLEB
321 u.s. count om=PEALs ron
ms FEn.~znAL cmcun
JAN 2 8 2011
JAN P.9RBALY
CLEF1K